UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6514


DWAYNE DION BACON,

                  Plaintiff - Appellant,

             v.

SERGEANT MERCHANTS; ATTORNEY GENERAL OF MARYLAND,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-02033-AW)


Submitted:    October 20, 2008             Decided:   November 14, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Dion Bacon, Appellant Pro Se.       Nichole C. Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dwayne Dion Bacon appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                        We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Bacon v. Merchants, No. 8:07-cv-02033-AW (D. Md.

Mar. 28, 2008).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2